        Case 3:19-cv-00279-DCG Document 128 Filed 09/13/21 Page 1 of 5


                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

ROBERT MOORE,                                   §
    Plaintiff,                                  §
                                                §
v.                                              §          EP-19-CV-00279-DCG
                                                §
U.S. IMMIGRATION AND CUSTOMS                    §
ENFORCEMENT; U.S. CUSTOMS AND                   §
BORDER PROTECTION; AND                          §
U.S. DEPARTMENT OF HEALTH                       §
AND HUMAN SERVICES,                             §
       Defendants.                              §

      PARTIES’ SECOND AMENDED LOCAL RULE 16(e) PRE-TRIAL FILINGS

TO THE HONORABLE DAVID C. GUADERRAMA, U.S. DISTRICT JUDGE:

       COMES NOW Plaintiff, Robert Moore, and Defendant, U.S. Customs and Border

Protection (CBP), in the in the above-entitled and captioned cause and pursuant to Local Rule CV-

16(e)(4), submits their Amended Pre-Trial Filings as follows:

                                      JOINT EXHIBIT LIST

 EXHIBIT                                                                  NOT
                         DESCRIPTION                   OFFERED ADMITTED
   NO.                                                                  ADMITTED
   J-1   CBP acknowledgement receipt of Plaintiff’s
         FOIA request CBP-2018-064544, June 19,
         2018 (Pl. Complaint, Ex. 1)
   J-2   Pl. request for update to CBP Public Affairs
         Officer (PAO), August 25, 2018 (Pl.
         Complaint, Ex. 2)
   J-3   PAO’s response to Pl., August 26, 2018 (Pl.
         Complaint, Ex. 3)
   J-4   CBP granting fee waiver to Pl., March 27,
         2019 (Pl. Complaint, Ex. 4)
   J-5   CBP response letter and documents for CBP-
         2018-064544, June 15, 2021
   J-6   CBP response letter and documents for CBP-
         2018-064544, June 21, 2021
   J-7   CBP Vaughn Index for CBP-2018-064544,
         June 21, 2021
   J-8   Chart of Redactions in Dispute, Sept. 1, 2021
           Case 3:19-cv-00279-DCG Document 128 Filed 09/13/21 Page 2 of 5


    J-9       Chart of Redactions in Dispute, Sept. 10,
              2021
   J-10       Production of documents, Sept. 10, 2021


                                     PLAINTIFF EXHIBIT LIST

 EXHIBIT                                                             NOT
         DESCRIPTION                                OFFERED ADMITTED
   NO.                                                               ADMITTED
   P-1   Emails from Robert Moore to CBP agents
   P-2   FOIA request from Americans for
         Immigrant Justice, July 3, 2013 and
         Response
   P-3   Dep’t of Homeland Security Organizational
         Chart
   P-4   Dep’t of Homeland Security – Office of
         Inspector General, Management Alert (May
         30, 2019)
   P-5   Dep’t of Homeland Security – Office of
         Inspector General, CBP Has Taken Steps to
         Limit Processing of Undocumented Aliens at
         Ports of Entry, OIG-21-02 (Oct. 27, 2020)


          Both parties reserve the right to submit additional exhibits for purposes of rebuttal or

impeachment, should the need arise.

                                PARTIES STATEMENT OF THE CASE

          Between June 2018 and March 2019, Plaintiff submitted five requests for information

under the Freedom of Information Act (FOIA) to three federal agencies. The issue for the instant

bench trial relates to Plaintiff’s June 2018 request to CBP (FOIA Request Number CBP-2018-

064544). In Plaintiff’s request, he sought “any and all directives, emails, text messages and other

communications from CBP officials regarding the handling of potential asylum seekers at ports of

entry when port facilities are at ‘capacity.’ The period covered by this request is Jan. 1, 2018 to

June 16, 2018.” CBP completed its production to Plaintiff of responsive records for this request

on June 21, 2021.




                                                 2
         Case 3:19-cv-00279-DCG Document 128 Filed 09/13/21 Page 3 of 5


       In CBP’s production of responsive records to Plaintiff, CBP claimed FOIA exemptions

under 5 U.S.C § 552(b)(7)(E) in redacted portions of its production. FOIA exemption (b)(7)(E)

permits withhold of records or information compiled for law enforcement purposes, but only to

the extent that production of such records or information would disclose techniques and procedures

for law enforcement investigation or prosecution, or would disclose guidelines for law

enforcement investigations or prosecutions if such disclosure could reasonably be expected to risk

circumvention of the law. Id. At issue here is whether CBP has properly asserted exemption

(b)(7)(E) in withholding migrant information from its June 15, 2021 and June 21, 2021 production.

At the time of the Amended Rule 16(e) filing on September 1, 2021, the specific redactions were

excerpted from the Production provided to the Court as Exhibit J-32. As of the day of trial, the

Parties have made further agreements and CBP has rolled back further redactions. The only

redactions left for the Court’s consideration are presented to the Court in Exhibit J-9.

       For the reasons laid out in their separate Proposed Findings of Fact and Conclusions of

Law, the parties dispute whether exemption (b)(7)(E) applies to these items.

                                  DEFENDANT’S WITNESS LIST

       Since Defendant carries the burden of proof to establish the application of exemptions,

their witnesses are listed first. The Parties both have witnesses who can only present testimony if

they can do so via zoom. The Parties respectfully request the Court to permit testimony via zoom

for witnesses who are not in El Paso, Texas.

                           Defendant’s Witnesses Expected to Testify

1.     Patrick Howard, Branch Chief, FOIA Division, Privacy and Diversity Office, Office of the
       Commissioner, CBP (via zoom if permitted);

2.     Samuel Cleaves, Assistant Port Director, Port of El Paso, CBP.

                             Plaintiff’s Witnesses Who May Testify

1.     Robert Moore, Plaintiff;


                                                 3
         Case 3:19-cv-00279-DCG Document 128 Filed 09/13/21 Page 4 of 5


2.     Emily Creighton, American Immigrant Council, 1331 G St. NW Suite 200 Washington,
       D.C. 20005-3141 (via zoom if permitted).

Plaintiff reserves the right to call witnesses to testify depending on the presentation of Defendant’s

witnesses.

                                   ESTIMATED TIME OF TRIAL

       The parties expect the trial to last no longer than four hours.

                                  A LIST OF STIPULATED FACTS

1.     This Court has jurisdiction over Freedom of Information Act (FOIA) matters pursuant to 5
U.S.C. §552(a)(4)(B).

2.     Venue is proper for this matter in the Western District of Texas, El Paso Division.

3.     Plaintiff, Robert Moore is a journalist who resides in El Paso County, Texas.

4.       On June 16, 2018, Plaintiff submitted a FOIA request to U.S Customs and Border
Protection (CBP) seeking “any and all directives, emails, text messages and other communications
from CBP officials regarding the handling of potential asylum seekers at ports of entry when port
facilities are at ‘capacity.’ The period covered by this request is Jan. 1, 2018 to June 16, 2018.”

5.     On June 19, 2018, Plaintiff received an automated response from CBP confirming receipt
of FOIA request number CBP-2018-064544.

6.     On March 27, 2019, CBP advised Plaintiff that a fee waiver for his FOIA request was
granted.

7.     On October 1, 2019, Plaintiff filed this FOIA lawsuit against CBP.

8.     As of Plaintiff filing the instant lawsuit on October 1, 2019, CBP had not produced any
responsive records to FOIA request CBP-2018-064544.

9.     On May 28, 2021, CBP made its initial release of responsive records to Plaintiff’s FOIA
request CBP-2018-064544.

10.    CBP made its releases of responsive records on June 4, 2021.

11.    CBP made its third production of responsive records on June 15, 2021.

12.     On June 21, 2021, CBP reproduced some records from its first production with some
redactions rolled back. CBP also produced a responsive video and Vaughn index for Plaintiff’s
FOIA request CBP-2018-064544.




                                                  4
        Case 3:19-cv-00279-DCG Document 128 Filed 09/13/21 Page 5 of 5


                                    Respectfully submitted,

                                    THE LAW OFFICE OF LYNN COYLE, P.L.L.C.
                                    2515 North Stanton
                                    El Paso, Texas 79902
                                    (915) 532-5544
                                    (915) 532-5566 Fax

                              By:   /s/ Lynn Coyle
                                    LYNN COYLE
                                    Texas Bar No. 24050049
                                    lynn@coylefirm.com
                                    CHRISTOPHER BENOIT
                                    Texas Bar No. 24068653
                                    chris@coylefirm.com



                                    ASHLEY C. HOFF
                                    UNITED STATES ATTORNEY

Date: 9/13/2021                     /s/ Manuel Romero
                                    MANUEL ROMERO
                                    Assistant United States Attorney
                                    Texas State Bar No. 24041817
                                    700 E. San Antonio, Ste. 200
                                    El Paso, Texas 79901
                                    Office: (915) 534-6555
                                    Facsimile: (915) 534-3490
                                    Email: manuel.romero@usdoj.gov
                                    Attorneys for Defendant




                                       5
